        Case: 3:17-cv-00608-jdp Document #: 116 Filed: 04/19/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN


 DOUG WERNER and WILLIAM WIESNESKI,
 both individually and on behalf of all other
 similarly situated persons,                                 Case No: 3:17-cv-00608-jdp
                             Plaintiffs,

         v.

 WATERSTONE MORTGAGE CORPORATION,

                                Defendant.




       DECLARATION OF MATT DUNN IN SUPPORT OF JOINT MOTION FOR
           APPROVAL OF SETTLEMENT AND DISMISSAL OF CLAIMS

       I, MATT DUNN, declare under penalty of perjury the following is true:

       1.      I am a partner with the law firm of Getman, Sweeney, & Dunn PLLC (“GSD”),

counsel of record for the Plaintiffs in this case. The facts stated in this declaration are based on my

personal knowledge, and if called and sworn as a witness, I could and would testify competently

and truthfully to the matters stated herein.

       2.      After engaging in both formal and informal discovery, on January 23, 2019,

Plaintiffs Doug Werner and William Wiesneski (“Plaintiffs”) and Defendant Waterstone Mortgage

Corporation (“Waterstone”) (collectively, “the Parties”), with the assistance of Magistrate Judge

Oppeneer, held a settlement conference. Although the lawsuit did not resolve at the settlement

conference, the Parties continued to engage in good-faith settlement negotiations over the coming

weeks with the repeated assistance of Magistrate Judge Oppeneer. The issues discussed included

the merits and value of Plaintiffs’ claims, Waterstone’s defenses thereto, liquidated damages,

attorneys’ fees, the settlement terms, and the logistics of settlement.
        Case: 3:17-cv-00608-jdp Document #: 116 Filed: 04/19/19 Page 2 of 6



       3.      On or about February 6, 2019, despite the Parties having differing positions on the

issues, the Parties reached an agreement in principle to resolve Plaintiffs’ claims. On or about April

11, 2019, the Parties executed a Settlement and Release of Claims memorializing the terms of the

settlement (“Settlement”). Attached hereto as Exhibit 1 is a true and correct copy of the Settlement.

       4.      The Settlement was the result of informed, arms-length negotiations with the

assistance of Magistrate Judge Oppeneer.

       5.      Prior to the Settlement, GSD reviewed Plaintiffs’ personnel records, which were

provided by Waterstone. Plaintiffs worked an approximate total of 140 workweeks during the Fair

Labor Standards Act’s (“FLSA”) three-year limitations period from the filing of the complaint.

According to GSD’s analysis of these records and its investigation of the claims, Werner worked

more hours and received more pay than Wiesneski, thus his average weekly damages and overtime

rate are higher than Wiesneski’s average weekly damages and overtime rate. This accounts for

some of the reasons Plaintiffs recover approximately the same amount of money

       6.      While Plaintiffs believe their claims have merit, the $90,000 Settlement represents

a compromise of claims that were highly contested and disputed between the Parties. The recovery

represents a material recovery for each of the Plaintiffs.

       7.      The Parties reached the Settlement after they conducted significant formal and

informal discovery. Waterstone provided Plaintiffs with informal document production, including

but not limited Plaintiffs personnel file, Loan Originator agreements, and time and pay records.

This information allowed Plaintiffs to meaningfully evaluate the claims at issue and assess

potential exposure. Waterstone also provided responses to Plaintiffs’ interrogatory requests.

       8.      GSD is counsel of record in a prior lawsuit against Waterstone, Herrington v.

Waterstone Mortgage Co., AAA NO. 01 14 0000 4860. That arbitration involved other Loan
        Case: 3:17-cv-00608-jdp Document #: 116 Filed: 04/19/19 Page 3 of 6



Originators and similar claims before the FLSA and has been litigated since 2011. As a result,

GSD is very familiar with Waterstone’s policies and practices, having arbitrated the Herrington

matter for years and having had the benefit of significant document production throughout the

arbitration. This allowed the Parties to better evaluate strengths and weaknesses of their respective

positions.

       9.      Given the above facts and evaluation of Plaintiffs’ claims, counsel for Plaintiffs

supports the Settlement as a compromise of disputed claims.

       10.     GSD is a six-attorney firm based in Kingston, New York. The firm also employs

eight paralegals and two data analysts. GSD focuses on representing workers in individual and

class-wide violations of federal and state wage-and-hour laws. It maintains a nationwide practice

and litigates wage and hour claims on behalf of employees across the country.

       11.     Since approximately 2004, GSD has litigated over 50 class and collective actions

to recover unpaid wages. GSD has litigated these cases in federal court, state court, and in

arbitration. Courts consistently recognize GSD’s experience and qualifications. Bredbenner v.

Liberty Travel, Inc., 09 Civ. 905 (MF), 09 Civ. 1248(MF), 09 Civ. 4587(MF), 2011 WL 1344745,

**20-22 (D.N.J. April 8, 2011) (“class counsel has demonstrated the utmost skill and

professionalism in effectively managing these consolidated actions and bringing them to a

successful conclusion.”); Brumley v. Camin Cargo Control, Inc., 2:08 Civ. 01798-JLL-MAH,

2012 WL 1019337, 11 (D. N.J.,2012) (“Both this Court and other district courts around the country

have recognized Plaintiffs' counsel's experience and skill in prosecuting wage-and-hour class

litigation.”); Murphy v. Northern Dutchess Paramedics, 7:11 Civ. 05661-LMS, Dk. 101, ¶ 36 (S.D.

N.Y Aug. 15, 2014) (noting GSD “has extensive experience in litigating wage and hour collective
        Case: 3:17-cv-00608-jdp Document #: 116 Filed: 04/19/19 Page 4 of 6



and class actions. Numerous courts have recognized Class Counsel’s extensive experience in

successfully litigating wage and hour cases.”).

       12.     Plaintiffs’ total costs in this action were $1,235.05. This includes: $400 filing fee;

$300 in pro hac vice applications for Mr. Getman, Mr. Dunn, and myself; $431.08 in Westlaw

research; $58.05 in printing costs; and $39 in Pacer fees.

       13.     A summary of Plaintiffs’ total attorneys’ fees is below. Some of this work included

time that is allocated to plaintiffs other than the two Named Plaintiffs. Further, Plaintiffs’ counsel

incurred additional fees and costs since the parties reached a settlement. This additional time

includes negotiating a settlement with the Magistrate Judge, editing the settlement agreement and

motion to approve the settlement, and communicating with the Plaintiffs about the settlement. In

addition, Plaintiffs’ counsel will perform some work after filing the motion to approve the

settlement. A copy of Plaintiffs time records can be made available for in camera review.

                                                          Hourly
 Name                                       Hours          Rate                   Total
 Dan Getman =Partner                                6.1     $880                            $5,368.00
 Michael Sweeney =Partner                           4.3     $765                            $3,289.50
 Matt Dunn =Partner                               111.6     $665                           $74,214.00
 Artemio Guerra=Associate                         200.2     $460                           $92,092.00
 Alex Dumas =Associate                              0.4     $355                              $142.00
 Mike Russo = Data Analyst                          4.3     $310                            $1,333.00
 Jason Kandel = Data Analyst                       68.9     $260                           $17,914.00
 Paralegals                                       154.3     $215                           $33,174.50
 Clerical                                           2.7     $120                              $324.00
 TOTAL                                            552.8                                   $227,851.00

       14.     GSD’s rates have been repeatedly approved by the Courts, including in this District.

See, Herrington v. Waterstone Mortg. Corp., 11-CV-779-BBC, 2018 WL 835146 (W.D. Wis. Feb.

12, 2018); Roseman v. Bloomberg L.P., 14CV2657 (DLC) (S.D.N.Y. Oct. 10, 2018); Murphy v.

Northern Dutchess Paramedics, 11 Civ. 5661 (S.D.N.Y. Aug. 15, 2014); Clark v. Ecolab, Inc.,
       Case: 3:17-cv-00608-jdp Document #: 116 Filed: 04/19/19 Page 5 of 6



1:07 Civ. 08623-PAC, Dkt. 105 (S.D.N.Y May, 11, 2010), Young v. Cooper Cameron, 04 Civ.

5968 (S.D.N.Y. Mar. 30, 2009), Ayers, et al. v. SGS, et al., 03 Civ 9078 (S.D.N.Y. Sept. 9, 2008),

and Moreno v. U.S., 05 Civ. 142C, (Federal Court of Claims Oct. 7, 2010). Rates were also

approved as lodestar crosschecks in Martinez-Hernandez v. Butterball, 5-07 Civ. 00174-H

(E.D.N.C. 2012), Salazar-Martinez v. Fowler Bros. Farm, 6:10 Civ. 06257 (W.D.N.Y. 2012), and

they have been approved in many other cases. See e.g. Driscoll v. The George Washington

University, 1:12 Civ. 00690-ESH, Dkt. 98, p. 23 (D.D.C. July 17, 2014) (approving GSD rates

based on the Laffey Matrix); Morangelli v. Roto-Rooter Services Com., 1:10 Civ. 00876-BMC,

Dkt. 292, p. 9 (E.D.N.Y. Jan. 7, 2014) (awarding counsel fee request based on the percentage of

the fund method); Smith v. Nagai, 1:10 Civ. 08237 (PAE) (JCF), Dkt. 35 (S.D.N.Y. May 5, 2012);

Morocho v. Eddie, 12 Civ. 0308 (VB) (LMS), Dkt. 100 (S.D.N.Y. Dec. 10, 2012); Llandez v.

Service One Janitorial, 04 Civ. 2210 (SCR), Dkt. 22 (S.D.N.Y. Jan. 25, 2007); Williamson v.

BellSouth, 04 Civ. 9774 (RJH)(KNF), Dkt. 27 (S.D.N.Y. July 21, 2006); Bragg v. Terrier Claims

Services, 05 Civ. 7280 (CM)(LMS), Dkt. 28 (S.D.N.Y. July 21, 2006); Crosby v. Independent

Living, Inc., 02 Civ. 8314 (SCR)(LMS), Dkt. 33 (S.D.N.Y. Aug. 16, 2006); Gjurovich v.

Emmanuel’s Marketplace, Inc., 03 Civ. 1166 (LMS), Dkt. 74 (S.D.N.Y. March 22, 2006).

       15.     Plaintiffs will allocate $60,000 to attorneys’ fees and costs as part of the settlement

which represents approximately 26% of total attorneys’ fees and costs. Thus, are Plaintiffs’ fees

and costs are reasonable and fair.

       I declare under penalty of perjury that the foregoing is true and correct. Executed this 19th

day of April, 2019, at Kingston, New York.


                                              s/ Matt Dunn
                                              Matt Dunn (Pro Hac Vice)
                                              GETMAN, SWEENEY & DUNN PLLC
Case: 3:17-cv-00608-jdp Document #: 116 Filed: 04/19/19 Page 6 of 6



                              260 Fair St.
                              Kingston, NY 12401
                              phone: (845)255-9370 / fax: (845) 255-8649
                              email: mdunn@getmansweeney.com

                              ATTORNEYS FOR PLAINTIFFS
